UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6384



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KARIM FARUQ, a/k/a Charles Williams,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
91-217-CCB)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karim Faruq, Appellant Pro Se. Philip S. Jackson, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karim Faruq appeals the district court’s order denying his

motion for the return of property, and a subsequent order denying

his motion for reconsideration of the denial. We have reviewed the

record and the district court’s order denying the motion for

reasons stated by the Government in its response, and find no re-

versible error.   Accordingly, we affirm both orders on the reason-

ing of the district court.   See United States v. Faruq, No. CA-91-

217-CCB (D. Md. filed Jan. 17, 2001, entered Jan. 18, 2001; Feb.

15, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2